DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In section [0113], on line 9 thereof, it appears that “different frequency that a frequency of” should be  - - different frequency than a frequency of - -.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2, 3, 6, 7, 8, 9, 11, 12, 14, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1 or 6, 1, 2, 6, 1 or 6, 1 or 8, 2, 9 or 10, 4 or 5 or 6, 11 or 22, 13 or 23, 11, and 22 respectively of U.S. Patent No. 10,263,602 (cited by Applicants) {US ‘602 hereinafter}.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
the US ‘602 claim 1 “radio frequency system with over temperature protection” (see claim 1 lines 1-2) inherently performs the method of “over temperature protection” of the instant claim 2 including “providing an indication of temperature of an acoustic wave filter using a temperature sensor that is integrated with the acoustic wave filter” as per US ’602 claim 1, lines 3-5 and the last 3 lines thereof, wherein the US ‘602 “over temperature circuit” (see claim 1, the last 4 lines thereof) inherently “detects” the “indication of temperature provided by the temperature sensor satisfying a threshold” and “in response” reduces “a power level of the radio frequency signal” (ibid. US ‘602 
Regarding instant claim 3, claim 1 of US ‘602 recites the same subject matter at lines 5-8 thereof wherein the entire recited “1 kΩ to 10 kΩ” range (i.e. 1000 Ohms to 10,000 Ohms) is “at least 500 Ohms” as recited in instant claim 3.
The subject matter of instant claim 6 is recited in US ‘602 claim 2.
Regarding instant claim 7, as noted above, US ‘602 claim 6 also performs the method of instant claim 2, and because US ‘602 claim 6 reduces the power by “decoupling an output of the power amplifier from an input to the surface acoustic wave filter using a switch” (see US ‘602 claim 6, the last 4 lines thereof), the power level, and 
Regarding instant claim 8, each of US ‘602 claims 1 and 6 recites these features as previously discussed (see e.g. US ‘602 claim 1, lines 1-5 and the last 4 lines thereof), wherein an “integrated temperature sensor” (see US ‘602 claims 1 and 6, line 5) inherently provides “an indication of temperature of the acoustic wave filter” as recited in instant claim 8.
Regarding instant claim 9, each of US ‘602 claim 1 (see lines 5-8) and US ‘602 claim 8 recite the instant claim 9 range.
Regarding instant claim 11, US ‘602 claim 2 recites this feature
Regarding instant claim 12, each of US ‘602 claim 9 and US ‘602 claim 10 recite that the “temperature sensor” resistive thermal device is “connected between ground and input port of the filter” or “an antenna port of the filter”, respectively.
Regarding instant claim 14, each of US ‘602 claims 4-6 recites a “power amplifier operatively coupled to the surface acoustic wave filter” (see US ‘602 claims 4-5, lines 1-3 and claim 6, lines 6-10), wherein power amplifiers are inherently in a “transmit path” so that the “radio frequency signal path” (see e.g. US ‘602 claim 4, lines 1-3) is then a “transmit path” that provides the radio frequency signal to the filter and must “receive an output signal of the over temperature circuit” in order for the over temperature circuit to perform the US ‘602 recited function of “reducing the power level” (see e.g. US ‘602 claims 4-6, the last 3-4 lines thereof).
s” (see US ‘602 claim 11, line 2 and the last 2 lines thereof, and US ‘602 claim 21, line 2 and the last 3 lines thereof).
Regarding instant claim 16, each of US ‘602 claims 13 and 23 recites the range.
Regarding instant claim 18, see US ‘602 claim 11, the last 3 lines thereof.
Regarding instant claim 19, see US ‘602 claim 21, lines 5-7 thereof.

Claims 2, 4, 7, 8, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 18, 18, 18, 3, 3, and 3 of U.S. Patent No. 10,284,177 (cited by Applicants){US ‘177 hereinafter}.  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 2, 4 and 7, US ‘177 claim 18/16 recites a “method of over temperature protection” (see claim 16, line 1), having the same “providing” step with a “temperature sensor integrated in the filter” (see claim 16, lines 3-5), wherein US ‘177 claim 18 recites that the filter is an “acoustic wave filter”, US ‘177 claim 16 recites the same “detecting” step and “in response to the detecting decoupling a power amplifier from the filter” which inherently reduces the power level of “a radio frequency signal provided to the filter” (see US ‘177 claim 18, the last 2 lines thereof) and hence the “amplitude” of the “radio frequency signal to approximately zero” as recited in instant claim 7, due to the “decoupling” of the power amplifier, and US ‘177 claim 18 also recites that the “temperature sensor includes a resistive thermal device connected between an input port of the filter and ground” which meets the feature recited in instant claim 4.

Regarding instant claim 11, see US ‘177 claim 3 which recites the features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-18 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over Lin et al. U.S. 2018/0006633 (cited by Applicants) {Lin hereinafter} in view of Bϋttgenbach et al. U.S. 7,104,117 (Bϋttgenbach hereinafter).
Regarding claims 15 and 18, Figs. 1B and 1J of Lin disclose a radio frequency (RF) system with over temperature protection, the RF system comprising:  an acoustic wave ladder filter 11 (see e.g. Fig. 1J and section [0106], lines 1-12 thereof) including a plurality of acoustic wave resonators 12, 17 and 18, that are configured to filter an RF signal, wherein the resonator 12 has the structure as shown in Fig. 1B (see e.g. section [0106], lines 19-25); and a resistive thermal device 413 and/or 414 (Fig. 1B) having a resistance that changes with temperature (section [0106], lines 19-25) , the resistance of the thermal device 413 being indicative of a temperature of the plurality of acoustic wave resonators since they are all formed on a same substrate so as to be proximate to each other (see e.g. section [0106], lines 13-16 thereof), and wherein the resistive thermal device 413 is arranged as a reflective grating of at least one acoustic wave resonator 12 of the plurality of acoustic wave resonators 12, 17 and 18.

However, Lin does not explicitly disclose the resistance value of the resistive thermal device being “at least 500 Ohms” (claim 15) or in a range of “1 kilo-Ohm to 10 kilo-Ohms” (claim 16) or the resonators including a “bulk acoustic wave resonator” (claim 17) since the resonators of Lin are surface acoustic wave (SAW) resonators.
The Examiner Takes Official Notice that SAW resonators and bulk acoustic wave (BAW) resonators would have been extremely well known art recognized alternative types of acoustic wave resonators that are functionally electrical equivalents.  Furthermore, Lin discloses that its ladder filters may also be formed with BAW resonators (see e.g. Lin Fig. 1I and section [0105], lines 5-13).
Bϋttgenbach discloses a similar temperature sensor 7 (Fig. 1) formed by a similar meander line resistive thermal device 8 that is integrated with a BAW resonator oscillating element provided by electrodes 12, 14 (see side view Fig. 2) sandwiching piezoelectric quartz substrate 2 (see e.g. col. 5, lines 63-66) and further discloses that the length of the meander line should be chosen so that the resistance of the resistive thermal device 8 is in a range of 200 Ohm to 2 kilo-Ohm (see col. 6, lines 42-44) which provides the benefit of sufficiently low output voltage while also preventing self-heating of the temperature which would disturb the temperature measurement (see col. 6, lines 46-49).  The disclosed range of 200 Ohm to 2 kilo-Ohm includes values of 500 Ohm to 2 kilo-Ohm that are in the recited range of claim 15, and values of 1 kilo-Ohm to 2 kilo-Ohm that are in the recited range of claim 16.

Regarding claim 17, it would have been equally obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the filter of Lin (Figs. 1B and 1J) such that the plurality of acoustic wave resonators 12, 17, 18 would have included a bulk acoustic wave resonator, because Lin explicitly suggests using the known art recognized alternative BAW resonators in its filters (see e.g. Lin Fig. 1I and section .

Allowable Subject Matter
Claims 5, 10, 13, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the interest of a clear record, the following is the reason that rejections based on prior art were not made on independent claims 2 and 8:
The closest prior art of record is considered to be Leizerovich U.S. 2006/0118539 (cited by Applicants), which discloses (see e.g. Fig. 1) an RF frequency system with over temperature protection and an associated method comprising:  an acoustic wave filter 112 and 118 being a SAW filter (see section [0027]); a temperature sensor (“SENSOR” in Fig. 1 which should be labeled 136 (see sections [0026] and [0027], line 1) which would have been obvious to have integrated with the filter as per the Lin reference applied above; and an over temperature circuit that is the processor 138, which is configured to reduce a power level of the transmitter in response to a detection of an indication of temperature of the acoustic wave filter satisfying a threshold, i.e. being in an over-temperature condition, provided by the temperature sensor to thereby prevent damage to the acoustic wave filter (see Leizerovich sections [0027], [0029], [0031] and [0033], lines 1-3 thereof).  However, in Leizerovich the power level is reduced on an RF signal from the transmitter 134 to and through power amplifier 128 so Not “provided to the acoustic wave filter” as required by claim 2, lines 8-9 because the SAW filters 112 and 118 are all reception filters, and the RF signal is similarly also not filtered by the acoustic wave filter as per claim 8, line 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Gabl et al. U.S. 2008/0298427; Dydyk et al. U.S. 5,696,423; Ruby et al. 5,587,620; and Vilander U.S. 2007/0052327 all also show bulk acoustic wave resonators having integrated temperature sensors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

bs 								/BARBARA SUMMONS/March 12, 2021                                                             Primary Examiner, Art Unit 2843